                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

UNITED STATES OF AMERICA               )       CASE NO. 4:19-CR-14
                                       )
              v.                       )
                                       )
ARSINIO ROBINSON                       )




                                     ORDER

           Based upon the motion of the Government, and for good cause shown

therein, the Government’s motion for leave of absence is GRANTED for the following

dates:

              a)    March 15 through 21, 2020 for personal leave



         IT IS FURTHER ORDERED that should a hearing be set during those dates,

a substitute Assistant United States Attorney may handle the matter.

         SO ORDERED, this VW day of -DQXDU\ 2020.




                                      __________________________________________
                                      ____
                                        _ ___________________
                                                            ___________
                                                            __
                                      &KULVWRSKHU/5D\
                                      8QLWHG6WDWHV0DJLVWUDWH-XGJH
                                      8  LW G 6W W 0 L W W - G
                                      6RXWKHUQ'LVWULFWRI*HRUJLD
